Name: 2014/769/EU: Commission Implementing Decision of 30 October 2014 confirming or amending the average specific emissions of CO 2 and specific emissions targets for manufacturers of new light commercial vehicles for the calendar year 2013 pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (notified under document C(2014) 7863)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  deterioration of the environment;  mechanical engineering;  land transport;  technology and technical regulations;  research and intellectual property
 Date Published: 2014-11-01

 1.11.2014 EN Official Journal of the European Union L 315/19 COMMISSION IMPLEMENTING DECISION of 30 October 2014 confirming or amending the average specific emissions of CO2 and specific emissions targets for manufacturers of new light commercial vehicles for the calendar year 2013 pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (notified under document C(2014) 7863) (Only the Dutch, English, French, German, Italian, Polish, Portuguese, and Swedish texts are authentic) (2014/769/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Articles 8(6) and 10(1) thereof, Whereas: (1) The Commission is required, pursuant to Article 8(6) of Regulation (EU) No 510/2011, to confirm or amend each year the average specific emissions of CO2 and the specific emissions target for each manufacturer of light commercial vehicles in the Union. On that basis, the Commission is to determine whether manufacturers and pools of manufacturers formed in accordance with Article 7(1) of that Regulation have complied with their specific emissions targets in accordance with Article 4 of that Regulation. (2) For the calendar years 2012 and 2013, the specific emissions targets are not binding and the Commission should therefore calculate indicative targets. As those indicative targets will serve as indicators to manufacturers of the effort required to reach the mandatory target in 2014, it is appropriate to determine the average specific emissions of CO2 of manufacturers for 2012 and 2013 in accordance with the requirements set out in the third paragraph of Article 4 of Regulation (EU) No 510/2011 and take into account 70 % of the manufacturer's new light commercial vehicles registered in that year. (3) The detailed data to be used for the calculation of the average specific emissions of CO2 and the specific emissions targets are set out in point 1 of Part A of Annex II to Regulation (EU) No 510/2011 and are based on Member States' registrations of new light commercial vehicles. (4) Where light commercial vehicles are type-approved in a multi-stage process, point 7 of Part B of Annex II to Regulation (EU) No 510/2011 requires that the manufacturer of the base vehicle take responsibility for the CO2 emissions of the completed vehicle. Pending the applicability from 1 January 2014 of the procedure for determining CO2 emissions from this category of vehicles as provided for in Section 5 of Annex XII to Commission Regulation (EC) No 692/2008 (2), the Commission should calculate the specific emissions target for manufacturers of base vehicles using the mass in running order of the completed vehicle as defined in Article 3(1)(g) of Regulation (EU) No 510/2011 and should use the specific emissions of CO2 of the base vehicle in accordance with the second paragraph of Article 4 of that Regulation. (5) The 2013 data from all Member States (except for Croatia) were submitted to the Commission by 28 February 2014 in accordance with Article 8(2) of Regulation (EU) No 510/2011. Where, as a result of the verification of the data by the Commission, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached with a Member State, the provisional data of that Member State were not adjusted. (6) It should be noted that several Member States have not been able to distinguish between complete and completed light commercial vehicles in their current monitoring systems. As a consequence, the 2013 data for light commercial vehicles should be considered incomplete with regard to the monitoring of vehicles type-approved in a multi-stage process. In order to address this issue the monitoring systems both at Union and Member State level are to be adjusted with effect from 1 January 2015. (7) On 21 May 2014, the Commission published the provisional data on light commercial vehicles and notified 58 manufacturers of the provisional calculations of their average specific emissions of CO2 in 2013 and their specific emissions targets in accordance with Article 8(4) of Regulation (EU) No 510/2011. Manufacturers were asked to verify the data and to notify the Commission of any errors within three months of receipt of the notification in accordance with Article 8(5) of that Regulation. 25 manufacturers submitted notifications of errors. (8) For the 33 manufacturers that did not notify any errors in the datasets, the provisional data and provisional calculations of the average specific emissions of CO2 and the specific emissions targets should be confirmed without adjustments. (9) The Commission has verified the corrections notified by the manufacturers and the respective justifications and the datasets have been adjusted as appropriate. (10) In the case of records with missing or incorrect identification parameters, such as type, variant, version code or type-approval number, the fact that manufacturers cannot verify or correct those records should be taken into account. As a consequence, it is appropriate to apply an error margin to the CO2 emissions and mass values in those records. (11) The error margin should be calculated as the difference between the distances to the specific emissions target expressed as the specific emissions targets subtracted from the average emissions calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative, the error margin should always improve the manufacturer's position with regard to its specific emission target. (12) The average specific emissions of CO2 from new light commercial vehicles registered in 2013, the specific emissions targets and the difference between those two values should be confirmed or amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The values relating to the performance of manufacturers, as confirmed or amended for each manufacturer of light commercial vehicles and for each pool of manufacturers of light commercial vehicles in respect of the 2013 calendar year in accordance with Article 8(6) of Regulation (EU) No 510/2011, are specified in the Annex to this Decision. The values referred to in points (a) to (e) of Article 10(1) of Regulation (EU) No 510/2011 for each manufacturer of light commercial vehicles and for each pool of manufacturers of light commercial vehicles in respect of the 2013 calendar year are also specified in the Annex to this Decision, with the exception provided for in Article 2(4) of that Regulation for the manufacturers concerned. Article 2 This Decision is addressed to the following individual manufacturers and pools formed in accordance with Article 7 of Regulation (EU) No 510/2011: (1) Alke S.r.l. via Vigonovese 123 35127 Padova Italy (2) Audi AG Berliner Ring 2 38436 Wolfsburg Germany (3) Automobiles Citroen Route de Gizy 78943 VÃ ©lizy-Villacoublay Cedex France (4) Automobiles Peugeot Route de Gizy 78943 VÃ ©lizy-Villacoublay Cedex France (5) AVTOVAZ JSC Represented in the Union by: LADA France S.A.S. 13, Route Nationale 10 78310 Coignieres France (6) Bayerische Motoren Werke AG Petuelring 130 80788 MÃ ¼nchen Germany (7) BMW M GmbH Petuelring 130 80788 MÃ ¼nchen Germany (8) Chrysler Group LLC Represented in the Union by: Chrysler Management Austria Gmbh BundesstraÃ e 83 8071 DÃ ¶rfla bei Graz Austria (9) Automobile Dacia S.A. Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (10) Daimler AG Mercedesstr. 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (11) Dongfeng Motor Corporation Represented in the Union by: Giotti Victoria Srl Via Pisana 11/a 50021 Barberino Val D'Elsa (Firenze) Italy (12) DR Motor Company S.p.A. S S 85, Venafrana km 37.500 86070 Macchia d'Isernia Italy (13) Fiat Group Automobiles S.p.A. c.so Settembrini 40 Gate 8 Building 5 Room A8N 10135 Torino Italy (14) Ford Motor Company of Australia Ltd Represented in the Union by: Ford-Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (15) Ford Motor Company Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (16) Ford-Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (17) Fuji Heavy Industries Ltd Represented in the Union by: Subaru Europe NV/SA Leuvensesteenweg 555 B/8 1930 Zaventem Belgium (18) Mitsubishi Fuso Truck &Bus Corporation Represented in the Union by: Daimler AG, Mercedesstr. 137/1 Zimmer 229 HPC F403 70327 Stuttgart Germany (19) GM Korea Company Adam Opel AG Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim am Main Germany (20) GAC Gonow Auto Co., Ltd Represented in the Union by: Gonow Europe S.r.l. Direzione Generale Via Aurelia 1250 00166 Roma Italy (21) Great Wall Motor Company Ltd Represented in the Union by: International Motors Limited I.M. House South Drive Coleshill B46 1DF United Kingdom (22) Hebei Zhongxing Automobile Co., Ltd Represented in the Union by: URSUS SA Lublin, ul. FrezerÃ ³w 7, 20-952 Lublin Poland (23) Honda of the UK Manufacturing Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (24) Hyundai Motor Company Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (25) Hyundai Assan Otomotiv Sanayi Ve Ticaret A.S. Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (26) Hyundai Motor Manufacturing Czech S.r.o. Kaiserleipromenade 5 63067 Offenbach Germany (27) Hyundai Motor India Ltd Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (28) Isuzu Motors Limited Represented in the Union by: Isuzu Motors Europe NV Bist 12 2630 Aartselaar Belgium (29) IVECO S.p.A. Via Puglia 35 10156 Torino Italy (30) Jaguar Land Rover Limited W 10/5 Abbey Road Whitley Coventry CV3 4LF United Kingdom (31) KIA Motors Corporation Represented in the Union by: Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (32) KIA Motors Slovakia S.r.o. Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (33) LADA Automobile GmbH Erlengrund 7-11 21614 Buxtehude Germany (34) LADA France S.A.S. 13 Route Nationale 10 78310 Coignieres France (35) Magyar Suzuki Corporation Ltd Suzuki International Europe GmbH Legal Department Suzuki-Allee 7 64625 Bensheim Germany (36) Mahindra & Mahindra Ltd Represented in the Union by: Mahindra Europe S.r.l. Via Cancelliera 35 00040 Ariccia (Roma) Italy (37) Maruti Suzuki India Ltd Represented in the Union by: Suzuki International Europe GmbH Legal Department Suzuki-Allee 7 64625 Bensheim Germany (38) Mazda Motor Corporation Represented in the Union by: Mazda Motor Europe GmbH European R & D Centre Hiroshimastr. 1 D-61440 Oberursel/Ts Germany (39) Mia Electric S.A.S. 45, rue des PierriÃ ¨res BP 60324 79143 Ceriazay Cedex France (40) Mitsubishi Motors Corporation MMC Represented in the Union by: Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SG Born The Netherlands (41) Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SG Born The Netherlands (42) Mitsubishi Motors Thailand Co., Ltd MMTh Represented in the Union by: Mitsubishi Motors Europe BV MME Mitsubishi Avenue 21 6121 SG Born The Netherlands (43) Nissan International SA Represented in the Union by: Renault Nissan Representation Office Av des Arts 40 1040 Brussels Belgium (44) Adam Opel AG Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim am Main Germany (45) Piaggio & C S.p.A. Viale Rinaldo Piaggio 25 56025 Pontedera (PI) Italy (46) Dr. Ing.h.c. F. Porsche AG Porscheplatz 1 70435 Stuttgart Germany (47) Quattro GmbH Berliner Ring 2 38436 Wolfsburg Germany (48) Renault S.A.S. Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (49) Renault Trucks 99 Route de Lyon TER L10 0 01 69802 Saint Priest Cedex France (50) Seat SA Berliner Ring 2 38436 Wolfsburg Germany (51) Skoda Auto AS Berliner Ring 2 38436 Wolfsburg Germany (52) Ssangyong Motor Company Represented in the Union by: Ssangyong European Parts Center B.V. IABC 5253/5254 4B14RD Breda The Netherlands (53) Suzuki Motor Corporation Represented in the Union by: Suzuki International Europe GmbH Legal Department Suzuki-Allee 7 64625 Bensheim Germany (54) Tata Motors Limited Represented in the Union by: Tata Motors European Technical Centre Plc. Internal Automotive Research Centre University of Warwick Coventry CV4 7AL United Kingdom (55) Toyota Motor Europe NV/SA Avenue du Bourget 60 1140 Brussels Belgium (56) Toyota Caetano Portugal S.A. Avenida Vasco de Gama 1410 4431-956 Vila Nova de Gaia Portugal (57) Volkswagen AG Berliner Ring 2 38436 Wolfsburg Germany (58) Volvo Car Corporation VAK building, Assar Gabrielssons vÃ ¤g SE-405 31 GÃ ¶teborg Sweden (59) Pool for: Ford-Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (60) Pool for: Mitsubishi Motors Mitsubishi Avenue 21 6121 SG Born The Netherlands It shall be published in the Official Journal of the European Union. Done at Brussels, 30 October 2014. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 145, 31.5.2011, p. 1. (2) Commission Regulation (EC) No 692/2008 of 18 July 2008 implementing and amending Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 199, 28.7.2008, p. 1). ANNEX Table 1 Values relating to the performance of manufacturers referred to in Article 1 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average CO2 (70 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) ALKE SRL 3 0,000 176,767  176,767  176,767 1 725,00 0,000 AUDI AG 956 126,447 167,776  41,329  41,329 1 628,32 139,872 AUTOMOBILES CITROEN 130 216 132,088 165,747  33,659  33,659 1 606,51 153,024 AUTOMOBILES PEUGEOT 129 301 131,800 166,577  34,777  34,777 1 615,43 153,742 AVTOVAZ JSC 188 213,061 137,118 75,943 75,943 1 298,67 216,681 BAYERISCHE MOTOREN WERKE AG 1 400 107,298 142,422  35,124  35,124 1 355,70 118,907 BMW M GMBH 250 133,771 179,006  45,235  45,235 1 749,08 147,264 CHRYSLER GROUP LLC 975 203,633 210,290  6,657  6,657 2 085,46 214,657 AUTOMOBILE DACIA SA 17 056 118,698 134,724  16,026  16,026 1 272,93 132,385 DAIMLER AG 113 930 190,454 209,487  19,033  19,819 2 076,83 204,616 DONGFENG MOTOR CORPORATION 660 157,693 123,311 34,382 34,382 1 150,20 165,639 DR MOTOR COMPANY SRL DMD 2 163,000 1 395,00 169,000 FIAT GROUP AUTOMOBILES SPA 113 326 141,438 170,671  29,233  29,233 1 659,45 157,488 FORD MOTOR COMPANY OF AUSTRALIA LIMITED P1 8 306 213,047 218,129  5,082  5,788 2 169,75 227,220 FORD MOTOR COMPANY P1 231 209,820 216,776  6,956  6,956 2 155,20 223,377 FORD-WERKE GMBH P1 139 486 174,866 189,160  14,294  14,718 1 858,26 188,594 FUJI HEAVY INDUSTRIES LTD DMD 12 151,250 1 617,50 158,083 MITSUBISHI FUSO TRUCK &BUS CORPORATION 509 243,728 218,545 25,183 25,183 2 174,23 252,462 GM KOREA COMPANY 190 132,797 167,210  34,413  34,413 1 622,24 146,321 GONOW AUTO CO LTD D 81 201,536 156,933 44,603 44,603 1 511,73 217,111 GREAT WALL MOTOR COMPANY LIMITED D 377 253,163 190,421 62,742 62,742 1 871,82 261,883 HEBEI ZHONGXING AUTOMOBILE CO LTD DMD 37 228,880 1 927,24 230,541 HONDA OF THE UK MANUFACTURING LTD 148 150,981 173,488  22,507  22,507 1 689,74 159,568 HYUNDAI MOTOR COMPANY 1 116 194,493 209,191  14,698  14,721 2 073,65 199,435 HYUNDAI ASSAN OTOMOTIV SANAYI VE 56 99,000 126,944  27,944  27,944 1 189,27 101,696 HYUNDAI MOTOR MANUFACTURING CZECH SRO 438 119,085 144,904  25,819  25,819 1 382,39 128,993 HYUNDAI MOTOR INDIA LTD 13 106,222 120,695  14,473  14,473 1 122,08 108,538 ISUZU MOTORS LIMITED 9 591 194,209 208,343  14,134  14,211 2 064,53 203,406 IVECO SPA 22 853 215,230 235,846  20,616  20,616 2 360,26 223,520 JAGUAR LAND ROVER LIMITED D 11 351 268,105 204,771 63,334 63,304 2 026,12 276,175 KIA MOTORS CORPORATION 618 105,928 133,172  27,244  27,244 1 256,24 117,519 KIA MOTORS SLOVAKIA SRO 195 120,110 149,191  29,081  29,081 1 428,48 131,487 LADA AUTOMOBILE GMBH 24 225,000 134,817 90,183 90,183 1 273,92 225,000 LADA FRANCE SAS 17 179,000 140,634 38,366 38,366 1 336,47 181,706 MAGYAR SUZUKI CORPORATION LTD DMD 48 117,485 1 293,85 124,208 MAHINDRA & MAHINDRA LTD DMD 137 214,484 2 110,26 222,307 MARUTI SUZUKI INDIA LTD DMD 4 99,000 930,00 99,000 MAZDA MOTOR CORPORATION DMD 393 156,295 1 857,95 179,527 MIA ELECTRIC SAS 67 0,000 99,972  99,972  99,972 899,25 0,000 MITSUBISHI MOTORS CORPORATION MMC P2/D 7 682 201,514 192,934 8,580 8,580 1 898,84 207,294 MITSUBISHI MOTORS EUROPE BV MME P2/D 329 228,039 208,761 19,278 19,278 2 069,02 229,532 MITSUBISHI MOTORS THAILAND CO LTD MMTH P2/D 3 332 202,931 201,498 1,433 1,433 1 990,92 206,960 NISSAN INTERNATIONAL SA 37 487 170,623 190,191  19,568  19,568 1 869,34 191,780 ADAM OPEL AG 67 369 164,033 176,676  12,643  12,655 1 724,02 177,764 PIAGGIO & C SPA D 2 304 110,431 116,932  6,501  6,501 1 081,61 142,355 DR ING HCF PORSCHE AG 69 202,625 220,133  17,508  17,508 2 191,30 219,551 QUATTRO GMBH 5 236,667 186,160 50,507 50,507 1 826,00 241,600 RENAULT SAS 184 708 114,165 165,846  51,681  51,705 1 607,57 151,657 RENAULT TRUCKS 3 845 211,847 220,438  8,591  8,591 2 194,58 221,365 SEAT SA 1 132 99,999 128,148  28,149  28,201 1 202,21 105,428 SKODA AUTO AS 4 591 122,491 133,043  10,552  18,894 1 254,85 130,964 SSANGYONG MOTOR COMPANY D 753 199,178 209,424  10,246  10,246 2 076,15 205,681 SUZUKI MOTOR CORPORATION DMD 250 161,137 1 253,50 164,052 TATA MOTORS LIMITED 260 192,176 202,295  10,119  10,119 1 999,49 193,438 TOYOTA MOTOR EUROPE NV SA 24 281 179,208 194,259  15,051  17,217 1 913,09 191,346 TOYOTA CAETANO PORTUGAL SA DMD 455 256,849 1 902,27 258,701 VOLKSWAGEN AG 163 306 164,829 186,358  21,529  21,810 1 828,13 180,171 VOLVO CAR CORPORATION 848 161,089 204,010  42,921  42,921 2 017,94 177,013 Table 2 Values relating to the performance of pools referred to in Article 1 A B C D E F G H I Pool name Pool Number of registrations Average CO2 (70 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) FORD-WERKE GMBH P1 148 023 176,693 190,829  14,136  14,900 1 876,2 190,816 MITSUBISHI MOTORS P2 11 343 201,872 195,908 5,964 5,964 1 930,82 207,841 Explanatory notes to Tables 1 and 2 Column A: Table 1: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Table 2: Pool name means the name of the pool declared by the pool manager. Column B: D means that a derogation relating to a small volume manufacturer has been granted in accordance with Article 11(3) of Regulation (EU) No 510/2011 with effect from the monitoring year 2014, i.e. it is not used for the calculation of the performance in 2013. DMD means that a de minimis derogation applies, i.e. a manufacturer which together with all its connected undertakings was responsible for fewer than 1 000 new registered vehicles in 2013 does not have to meet a specific emissions target. P means that the manufacturer is a member of a pool (listed in table 2) formed in accordance with Article 7 of Regulation (EU) No 510/2011 and the pooling agreement is valid for the calendar year 2013. Column C: Number of registrations means the total number of new cars registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass or CO2 are missing and those records which the manufacturer does not recognise. The number of registrations reported by Member States may otherwise not be changed. Column D: Average CO2 (70 %) corrected means the average specific emissions of CO2 that have been calculated on the basis of the 70 % lowest emitting vehicles in the manufacturer's fleet in accordance with the third paragraph of Article 4 of Regulation (EU) No 510/2011. Where appropriate, the average specific emissions of CO2 have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions. Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EU) No 510/2011. Column F: Distance to target means the difference between the average specific emissions of CO2 specified in column D and the specific emissions target in column E. Where the value in column F is positive, the average specific emissions of CO2 exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1 = the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1 = the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2 = the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2 = the specific emissions target excluding the unidentifiable vehicles. Column I: Average CO2 (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions but do not take into account the super-credits referred to in Article 5 of Regulation (EU) No 510/2011.